Title: To James Madison from James Monroe, 6 September 1812
From: Monroe, James
To: Madison, James


Dear Sir
Washington Sepr. 6. 1812
I enclose you a letter from Col Humphreys & also one from Col. Pike. I am glad to see by the former that some expln. can be given of the proceedings in Connecticut different from what has been imputed & suspected.
Mr Serurier was with me, to day, & repeated what he had before stated of the cause of delay at Paris, & intimated that if any plan could be devised within the limit of his govt’s resources, not to bear too heavily, it would find a favorable disposition in it, at this moment to adopt it. I told him that I should communicate what he had said to you, & take your instruction.
Many of our friends here have expressd to me an earnest desire that you should return as soon as possible, and I own that I am under an impression, that it would produce a very salutary effect. The public confidence in a friend near me, I mean his competency, in this crisis, is undoubtedly gone. Letters to several of our friends have been shewn me, which speak in terms, not only decided but harsh to that effect, and from the most respectable sources. Your absence, when every thing turns on that department, considering the public opinion of its head, may injure you.
If you think proper to send me westward, I should propose to take Wm. Jones of Phila. to lake Erie to build boats, & some agent equally efficient for the quarter masters department. Such men should be sent there let who may have the command. Respectfully your friend
Jas Monroe
